DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                    FREDERICK FRED LUONGO,
                           Appellant,

                                     v.

      JEFF GOMEZ and HE SHALL SUPPLY MINISTRIES, INC.,
                         Appellees.

                             No. 4D16-3004

                             [July 20, 2017]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Paul B. Kanarek, Judge; L.T. Case No.
312010CA075325.

  Frederick Fred Luongo, Vero Beach, pro se.

  No appearance for appellees.

PER CURIAM.

  Affirmed.

GROSS, MAY and FORST, JJ., concur.

                         *           *         *

  Not final until disposition of timely filed motion for rehearing.